           Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN W. NOTHSTEIN,                          :
                                              :
                       Plaintiff,             :
                                              :
       v.                                     :       Civil Action No. 5:19-cv-01631-EGS
                                              :
USA CYCLING,                                  :
                                              :
                       Defendant.             :

                  DEFENDANT USA CYCLING, INC.’S ANSWER AND
               AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       Defendant, USA Cycling, Inc. (incorrectly named “USA Cycling”) (hereinafter

“Defendant” or “USA Cycling”), by and through its undersigned counsel, hereby answer the

Complaint filed by Plaintiff Martin Nothstein (“Plaintiff’) and assert Affirmative Defenses, as

follows:

                                          THE PARTIES

       1.      Admitted.

       2.      Admitted. By way of further answer, USA Cycling is a Colorado non-profit

corporation.

       3.      Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent any response is required, same

are specifically denied and strict proof thereof is demanded at time of trial.

                              FACTS COMMON TO ALL COUNTS

       4.      Admitted in part, denied. It is admitted that Plaintiff won a Silver Medal at the

Atlanta Olympics in 1996, a Gold Medal at the Sydney Olympics in 2000, and three separate

World Championships. It is denied that Plaintiff is the most highly decorated track cycling athlete

the United States has ever produced.
           Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 2 of 15




          5.    Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the averments of this paragraph and, therefore, same are denied.

          6.    Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the averments of this paragraph and, therefore, same are denied.

          7.    Denied. Defendant is without knowledge or information sufficient to determine the

truth of the averments of this paragraph and therefore, same are denied.

          8.    Admitted in part, denied in part. It is admitted only that Plaintiff was elected to the

Lehigh County Board of Commissioners in 2015. Defendant is without knowledge or information

sufficient to form a belief as to the remaining averments of this paragraph and, therefore, same are

denied.

          9.    Admitted.

          10.   Denied. On October 19, 2017, Plaintiff declared his candidacy for the 15th

Congressional District, which was redistricted to the 7th Congressional District in February 2018.

          11.   Admitted in part, denied in part. It is admitted only that Defendant received a

complaint on October 30, 2017, which triggered Defendant’s mandatory reporting duties under the

SafeSport Authorization Act (“SSAA”). The remaining averments are denied.

          12.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the averments of this paragraph and, therefore, same are denied.

          13.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the averments of this paragraph and, therefore, same are denied.

          14.   Denied.

          15.   Denied.

          16.   Denied.

                                                  2
           Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 3 of 15



          17.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the averments of this paragraph and, therefore, same are denied. To the extent

any response is required, the remaining averments are denied.

          18.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the averments of this paragraph and, therefore, same are denied.

          19.   Admitted in part, denied in part. To the extent the averments of this paragraph

constitute conclusions of law, no response is required and same are denied. It is admitted that

USA Cycling was obligated to turn over the report to U.S. Center for SafeSport.

          20.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and same are denied. To the extent any response is required, the remaining

averments are denied.

          21.   Denied. The averments of this paragraph refer to a document in writing which

speaks for itself and any attempt to interpret or construe same are denied. To the extent the

averments of this paragraph constitute conclusions of law, no response is required and same are

denied.

          22.   Denied. The averments of this paragraph refer to a document in writing which

speaks for itself and any attempt to interpret or construe same are denied. To the extent the

averments of this paragraph constitute conclusions of law, no response is required and same are

denied.

          23.   Denied. The averments of this paragraph refer to a document in writing which

speaks for itself and any attempt to interpret or construe same are denied. To the extent the

averments of this paragraph constitute conclusions of law, no response is required and same are

denied.



                                                 3
        Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 4 of 15



       24.     Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are denied.

       25.     Denied.

       26.     Denied.

       27.     Denied.

       28.     Denied.

       29.     Denied.

       30.     Denied.

       31.     Denied. The averments of this paragraph refer to documents in writing which speak

for themselves and any attempt to interpret or construe same are denied.

       32.     Denied.

       33.     Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the averments of this paragraph and, therefore, same are denied. To the extent

any further response is necessary, the averments are denied.

       34.     Denied.

       35.     Denied.

       36.     Denied.

       37.     Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are denied.

       38.     Admitted in part, denied in part. It is admitted only that Jonathan Whiteman spoke

to a reporter from the Morning Call newspaper. To the extent the averments of this paragraph



                                                4
         Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 5 of 15



constitute conclusions of law to which no response is required, same are denied. To the extent the

averments of this paragraph refer to a document in writing, which speaks for itself, no response is

required and said averments are denied. To the extent any further response is required, the

averments of this paragraph are denied.

       39.     Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent any further response is required,

the averments of this paragraph are denied.

       40.     Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent any further response is required,

the averments of this paragraph are denied.

       41.     Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the averments of this paragraph and, therefore, same are denied. To the extent

any further response is required, the averments of this paragraph are denied.

                                            COUNT I
                                          DEFAMATION

       42.     Defendant hereby incorporates by reference Paragraphs 1 through 41 of its Answer

to Plaintiff’s Complaint, as if same were fully set forth herein at length.

       43.     Denied. The averments of this paragraph and subparagraphs (a)-(b) constitute

conclusions of law to which no response is required. To the extent a response is required, the

averments of this paragraph and subparagraphs (a)-(b) are specifically denied and strict proof

thereof is demanded at time of trial.

       44.     Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of


                                                  5
          Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 6 of 15



trial.

         45.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         46.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         47.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         48.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         49.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         50.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the



                                                6
          Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 7 of 15



averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         51.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         52.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         53.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         54.   Denied. The averments of this paragraph and subparagraphs (a)-(g) constitute

conclusions of law to which no response is required and, therefore, same are denied. To the extent

a response is required, the averments of this paragraph and subparagraphs (a)-(g) are specifically

denied and strict proof thereof is demanded at time of trial.

         55.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         56.   Denied. The averments of this paragraph constitute conclusions of law to which no



                                                 7
          Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 8 of 15



response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         57.     Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         58.     Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         59.     Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         WHEREFORE, Defendant USA Cycling demands judgment in its favor and against

Plaintiff, together with reasonable attorneys’ fees, costs, and all such other relief that this Honorable Court

deems just and proper.

                                                COUNT II

                            INVASION OF PRIVACY: FALSE LIGHT

         60.     Defendant hereby incorporates by reference Paragraphs 1 through 59 of its Answer

to Plaintiff’s Complaint, as if same were fully set forth herein at length.

         61.     Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

                                                      8
          Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 9 of 15



averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         62.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.


         63.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         64.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         65.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         66.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         67.   Denied. The averments of this paragraph constitute conclusions of law to which no


                                                9
         Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 10 of 15



response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         68.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         WHEREFORE, Defendant USA Cycling demands judgment in its favor and against

Plaintiff, together with reasonable attorneys’ fees, costs, and all such other relief that this

Honorable Court deems just and proper.

                                            COUNT III

               INVASION OF PRIVACY – INTRUSION UPON SECLUSION

         69.   Defendant hereby incorporates by reference Paragraph 1 through 68 of its Answer

to Plaintiff’s Complaint as if same were set forth herein at length.

         70.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         71.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         72.   Denied. The averments of this paragraph constitute conclusions of law to which no



                                                 10
         Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 11 of 15



response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.


         73.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         74.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the averments of this paragraph and, therefore, same are denied.

         75.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         76.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         77.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         78.   Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the


                                                11
         Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 12 of 15



averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         79.    Denied. The averments of this paragraph constitute conclusions of law to which no

response is required and, therefore, same are denied. To the extent a response is required, the

averments of this paragraph are specifically denied and strict proof thereof is demanded at time of

trial.

         WHEREFORE, Defendant USA Cycling demands judgment in its favor and against

Plaintiff, together with reasonable attorneys’ fees, costs, and all such other relief that this

Honorable Court deems just and proper.

                                FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s Complaint fails to set forth a claim upon which relief may be granted.

                              SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s claims, in whole or in part, are, or may be, barred by the statute of limitations.

                                THIRD AFFIRMATIVE DEFENSE

         Defendant is entitled to immunity under the Safe Sport Authorization Act of 2017, 36

U.S.C. § 220541(d)

                              FOURTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims fail because any statements made by Defendant were true or substantially

true.

                                FIFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims fail because any statements made by Defendant were opinions.

                                SIXTH AFFIRMATIVE DEFENSE

         Any statements made by Defendant were not made willfully, with actual knowledge, or



                                                   12
          Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 13 of 15



with knowledge of their alleged falsity.

                              SEVENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims fail because any statements made by Defendant were made without

malice.

                               EIGHTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims fail because he has failed to exhaust his administrative remedies.

                                NINTH AFFIRMATIVE DEFENSE

          Plaintiff is barred from recovery as any statements allegedly made about the Plaintiff

constitute an absolute or qualified privilege.

                                TENTH AFFIRMATIVE DEFENSE

          Plaintiff has not suffered any compensable injuries for which damages may be awarded

                             ELEVENTH AFFIRMATIVE DEFENSE

          Plaintiff failed to exercise reasonable care and diligence to mitigate his damages, if any,

and is, therefore barred from recovery such damages

                              TWELFTH AFFIRMATIVE DEFENSE

          The injuries complained of in the Complaint were caused by the conduct of third parties,

persons, and/or entities over whom Defendant exercises no control and exercised no control at all

times relevant to the alleged claims.

                            THIRTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s Complaint fails to allege a cause of action upon which punitive damages may

be awarded under applicable law.

                           FOURTEENTH AFFIRMATIVE DEFENSE

          The imposition of punitive damages in this case would violate the Due Process Clauses of



                                                   13
           Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 14 of 15



the Fifth and Fourteenth Amendment to the United States Constitution because the standards of

liability for punitive damages under applicable law are unduly vague and subjective and permit

retroactive, random, arbitrary and capricious punishment that serves no legitimate governmental

interest

                           FIFTHEENTH AFFIRMAMTIVE DEFENSE

           Defendant hereby gives notice that it intends to rely on such other new matter affirmative

defenses as may become available or apparent during the course of discovery and thus reserves the

right to supplement and/or amend its answer to assert such affirmative defenses.


                                                Respectfully submitted,

                                                GORDON REES SCULLY MANSUKHANI LLP


                                                BY:     s/ Sara Anderson Frey
                                                        Alexander Nemiroff (Attorney ID 92250)
                                                        Sara Anderson Frey (Attorney ID 82835)
                                                        Three Logan Square
                                                        1717 Arch Street, Suite 610
                                                        Philadelphia, PA 19103
                                                        (267) 602-2040/(215) 717-4009
                                                        (215) 693-6650 (facsimile)
                                                        anemiroff@grsm.com
                                                        sfrey@grsm.com

Date: June 18, 2019                                     Attorneys for Defendant USA Cycling, Inc.




                                                   14
                          Case 5:19-cv-01631-EGS Document 14 Filed 06/18/19 Page 15 of 15



                                                  CERTIFICATE OF SERVICE

                         I, Sara Anderson Frey, hereby certify that on this 18th day of June, 2019, I caused a true

                  and correct copy of the foregoing Answer and Affirmative Defenses to be served upon all counsel

                  of record via the court’s ECF filing system.



                                                                      /s/ Sara Anderson Frey
                                                                      Sara Anderson Frey




1179892/45501855v.1
